Earl Warren: Number 31, International Association of Machinists, Petitioner, versus Marcos Gonzales. Mr. Papps.
Plato E. Papps: Mr. -- Mr. Chief Justice, may it please the Court. This case is before the Court on damages awarded to one Marcos Gonzales because of a refusal of the union to clear him for work after his expulsion from the union. He based his theory on a contract, breach of contract and the conduct involved was, in our opinion, conduct which is reasonably within the ambit of the National Labor Relations Act and the Board. The question is whether the exclusive jurisdiction of the National Labor Relations Board is displaced where an individual is refused clearance for work under a preferential hiring arrangement after he's been expelled from the union and as a consequence thereof, separate wage loss and under the plaintiff's theory that his conduct was a breach of contract. I think the facts can be best summarized in the following fashion. Marcos Gonzales was a member of the union for a number of years and in 1952, March of 1952 was expelled from the union under an internal union procedure, that is he was expelled because he failed to comply with the penalty imposed by the international president and was subsequently dropped as a member. At the time he was dropped, he, for 12 years prior to that time, had been referred for work as a marine machinist in the San Francisco Bay area and I suppose the Oakland area as well through a hiring hall practice in which the union would refer him to work to the employer. A condition -- one of the conditions imposed was membership in the union and that is he was required to show a card or an out of work card before he could be referred for work. He was out of work from -- as a result of this union conduct from March 1952 until June of 1953 at which time he became ill and incapacitated and in the meanwhile, he brought an action. He brought an action in the state court in which he sought damages. He sought an order restoring him into union membership on the grounds that he was illegally expelled and he sought damages for loss of earnings. Between March of 1952, the time that he was expelled from the union, and December when he filed his action, December of 1952, he also filed with the National Labor Relations Board unfair labor practice charges. These charges were withdrawn upon advice of his counsel in the subsequent action, the action which is there -- before he was filed. The -- the trial commenced and in -- in February of 1954, some 13 months later, the complaint was amended to -- to include punitive damages and compensatory damages for mental distress and anguish. After trial, there was a -- an award for loss of earnings in the amount of $6800 for actual wage loss and $2500 for damages for mental anguish or mental distress. The chronology thereafter was that the matter was taken to the -- to the California Court of Appeals. And in the first decision, I might add part two that in the original answer and I think this is quite important, in the original answer to the complaint, the union, the respondent raised the federal question when it alleged that the -- that the Marcos Gonzales had inadequate remedy before the National Labor Relations Board under 8 (b) (1) and 8 (b) (2) of the Taft-Hartley Act. Anyway, we got to the Court of Appeals and at that point the first Court of Appeals' decision decided that this matter was preempted that it was a -- a matter that the Court could not control it and dismissed or reversed the court below on the ground that it had no jurisdiction over the subject matter. On rehearing, the Court has reversed itself and said that the entire theory of the plaintiff in this action was a breach of contract that unfair labor practices were not involved and then relying on almost the identical cases it had previously decided in the first instance stated that in each of these cases, Real v. Curran and Born versus Laube that -- that in those cases, the issue of an unfair labor practice was actually raised and was an issue at the trial court. He said however, “That was not raised and it was not an issue here.” It ignored the fact that the -- on the record, the testimony showed that Gonzales had filed an unfair labor practice. It ignored the fact that the -- in addition to that -- and also that the answer had raised the -- the unfair labor practice issue, the federal question that is now before us. We contend that the -- I might go on and I should say that following that, we took an appeal to file to the Supreme Court of the State of California and the hearing was denied. Subsequent to that in January of this year, a petition for writ of certiorari was filed in and it was granted this October and that's how this case is before this Court in this posture. We contend that the conduct involved here that is the failure of the union to clear Marcos Gonzales for work after his expulsion. It's a common unfair labor practice that I -- I don't think we even have to go beyond the fact that it is an 8 (b) (2) and the courts have so held, the Board has so held. The rather reason on this ground is that it need not even being said that the conduct is necessarily an unfair labor practice if the conduct is reasonably within the ambit of either protected activity under Section 7 of the Act or within the proscriptions of Section 8 of the Act then the conduct is still within the exclusive control and jurisdiction of the National Labor Relations Act. I think that proposition is pointed out in the Webber case which spells that out very clearly. We additionally urge to the Court that the following factors do not displace federal preemption and that is whether or not the action was based on a breach of contract rather than a -- alleging any conduct of 8 (b) (2) where the conduct itself is reasonably within the scope of -- of 8 (b) (2) or 8 (b) (1) or any other such illegal conduct in the Section 8 or where a mental -- mental distress is alleged does not displace the exclusiveness of the National Labor Relations Board with respect to a common unfair labor practice or where the question involved is the restoration of the member to membership and the damages that float from there. If Congress had intended that this type of conduct was within the ambit and control of the State under the proviso of the Section 8 (b) (1) that is where it can control restoration to a membership of an individual because the proviso to 8 (b) (1) indicates a clear congressional intent that it did not wish to control the retention or the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein and certainly intended that -- that should be left open to the states. If Congress had intended as well that the State should then take and couple with that right that is the restoration to membership in a union, any loss of wages that may afloat from the discrimination or the conduct involved as a result of the expulsion of the individual from the union and it certainly could have enacted a proviso to Section 8 (b) (2) which would have clearly given that right to the State. It's perfectly obvious that the Congress did not intend that once the State restored the individual membership that it should also occupy that portion of the federal scheme in which an individual can be restored to membership and may call under in an unfair labor practice charge. Indeed, if these contract remedies to anything else, they show that the -- that they impair the federal regulatory scheme and then in our opinion we would have a multiplicity of suits wherever there is 8 (b) (2) conduct because the individual in question could choose his form as to whether or not he could go to the Labor Board or go to a State Court for redress under this area of alleged conduct. I think, it's fair to say that under the approach, we urge here that is that the State can regulate the membership of an individual in the union that that is left to it by the National Labor Relations Act and that the conduct involved that is the refusal to clear or to redress for loss of wages is left to the federal scheme, gives both of the federal -- gives both the Federal and the State interest or proper ordinance without conflict keeps them in their proper perspective and their interest are preserved.
Earl Warren: Mr. McMurray.
Lloyd E. McMurray: Mr. Chief Justice and Associate Justices, the respondent states two positions so to speak in this case.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: I'll try to focus it, Your Honor. There -- I think that first of all, this is not an appropriate case in which this Court can consider the question, whether a state court can award damages to one who has been expelled from a trade union even if there is an unfair labor practice involved in the case. I think that this is not an appropriate case because I don't believe that the record supports or would support a finding that there was an unfair labor practice in this case. But secondly, I say that if there was an unfair labor practice in fact here that the award made by the state court was an appropriate award, it does not conflict with the federal jurisdiction or the jurisdiction of the National Labor Relations Board nor purport to supplant it in any way, but it is a proper exercise of the power of the state court to regulate the affairs of unincorporated associations within its borders. And I should like, if I may, to argue the second position first. Assume that there was an unfair labor practice here --
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: When Your Honor says the gravamen of the State claime, do you mean the gravamen of the -- of the respondent's claim?
William J. Brennan, Jr.: Of the cause of action --
Lloyd E. McMurray: The cause of action --
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Not at all, not at all. It is not based upon the existence of an unfair labor practice and in fact nobody supposed that an unfair labor practice was involved in this case at all until the case was on appeal before the District Court of Appeals. The -- the question of the exclusive jurisdiction of the Board was not raised, the question that this was an unfair labor practice was not raised until the case was on appeal and it was tried entirely on the theory that the plaintiff, the respondent here had -- had his contract right, that is his right to have the union abide by its own rules in -- in holding a trial and disciplining a member. It had that right violated.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: It's not quite that broad. He couldn't secure employment by being dispatched from the union hall and that was the right which he had as a union member. He may have been able to secure employment, but he could not -- he was denied the right which he had as a union member and that was the gravamen of his action.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: That's right. The -- the parties during the trial of this case were unconcerned with the question of whether this was the only way one could obtain employment or with the question whether there was -- this was a -- an unfair labor practice, a discrimination by employers caused by the union. This question was not raised. My learned brother stated in -- in a statement of the case that there was a preferential hiring agreement for example -- preferential hiring arrangement, excuse me, he said. Now, it's true that there was five months after Gonzales was expelled from the union, there was a -- a collective bargaining agreement entered into which had some aspects of preference, but it was by no means a union shop or close shop agreement at all. It's set forth in the -- the pertinent portions of it are set forth in the petitioner's reply brief at page 4 and said in there that the employer agreed to advice the union of all job openings and agreed to consider for employment, a man referred by the union that didn't agree to take them --
Speaker: (Inaudible)
Lloyd E. McMurray: Well, this goes to the question.
Speaker: (Inaudible)
Lloyd E. McMurray: Now, this goes to the question of whether or not there was a -- an unfair labor practice as I see it, because I believe that in order to establish an unfair labor practice, you have to show that the union caused the employer to discriminate and if you have a, let's say if you could have a closed shop contract and the -- and this was abided by in practice and a man was not referred then there will be no question about it at all but --
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: That's correct.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Yes.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Yes.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Yes.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: It was and it has been.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Yes.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: Yes, but that of course is not the law --
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: The first opinion affirmed it as to -- affirmed the decision as to reinstatement in the union which was the major relief sought, but on the ground that the jurisdiction of the Labor Board was exclusive so far as damages were concerned, a compensation for lost wages were concerned, the Court reversed that portion of the judgment. However, on rehearing and reconsidering, the Court came to just the opposite conclusion and felt that there was no unfair labor practice involved here that the award of damages was granted for a violation of a contract right and that it was proper for the Court to award that.
William J. Brennan, Jr.: (Inaudible)
Lloyd E. McMurray: It -- the -- the only portion of the judgment that the petitioners have sought to have reviewed here is the portion which awards damages.
William J. Brennan, Jr.: That's on the ground that the Board (Inaudible)
Lloyd E. McMurray: Yes and to the extent that there might be other remedies which will be available in the state courts. They are barred and the respondent is barred from them by the exclusive jurisdiction of the Court.
Felix Frankfurter: Would you mind stating again what the -- the record make on ambiguously clear for what the damages were awarded? What was the basis and I mean the legal basis or to what loss the damages -- were the damages directed?
Lloyd E. McMurray: The damages were directed, Your Honor to two things. One was wages lost by the respondent because he was unable to obtain dispatch from the hiring hall.
Felix Frankfurter: Now, if that's an -- if that is an unfair labor practice and if that had been committed by an employer, there would be money relief for the Board.
Lloyd E. McMurray: That would be possible, yes.
Felix Frankfurter: Now, this is not -- this is at the union. This is going against the union --
Lloyd E. McMurray: It is.
Felix Frankfurter: -- and that raises the question we've canvassed in the area case.
Lloyd E. McMurray: Yes.
Felix Frankfurter: Now secondly, you indicate one interest for that.
Lloyd E. McMurray: Secondly, it was for the humiliation, degradation, anxiety that Gonzales suffered. He had been a -- a very prominent member of the union, a member of the Board (Voice Overlap) --
Felix Frankfurter: And that raises the question if the first would be decided against, namely, that the Board can give relief then that question -- the second question that the Court has to take is whether that exhausts all remedies, either in State, either before the Board or before the State clause, is that right?
Lloyd E. McMurray: That is a -- a subsidiary question, but one which I hope the Court will not have to consider because I believe, Your Honor that the -- that the award of the Court was quite proper in the -- in the first instance that the Court has the power in this kind of a case to deal by award of damages as well as a decree restoring the petitioner that is the -- he was the petitioner there and he's respondent here to membership in the trade union. I should like to state briefly why. I think that this is true because first of all, the activity which the state court dealt with was not the activity which the Board would deal with. The -- the Board was -- would be concerned with an unfair labor practice. That is with action by the union which would cause the employers to discriminate against the respondent. The Court was not concerned with that at all. The Court granted its judgment in two parts. One of them, the major thing that was sought was a decree, a mandate, a writ of mandate directing the union to reinstate the petitioner to -- that is the respondent there, Gonzales, to membership in the union.
Felix Frankfurter: Well, may I -- without studying it too much, ask whether if the action of the Board through expulsion, resulted in an unfair labor practice by leading the employer to discriminate against him and not hiring him, wouldn't the Board also have power to require that the Board restore him in membership -- to membership?
Lloyd E. McMurray: I'm -- I'm not quite certain, Your Honor. I understand your question.
Felix Frankfurter: Assuming -- assuming what the union did could be found or would be found, could be but was potentially an unfair labor practice. It was affect upon the employer.
Lloyd E. McMurray: Yes.
Felix Frankfurter: Could not the Board require reinstatement also into the union?
Lloyd E. McMurray: Not into the union, no.
Felix Frankfurter: No.
Lloyd E. McMurray: Not into the union. This is --
Speaker: (Inaudible)
Lloyd E. McMurray: Yes, it is.
Speaker: (Inaudible)
Lloyd E. McMurray: That is so, yes, Your Honor. That is why the -- the Board cannot -- could not order reinstatement in the union, it could order reinstatement on the job, but not in the union.
Felix Frankfurter: That is because you say there's no power under the Act for the Board to determine whether he was lawfully expelled, is that right?
Lloyd E. McMurray: That's correct, as I understand it, Your Honor.
Felix Frankfurter: But before they could -- but wouldn't that determination be inevitably involved in holding that he had no business to be discharged by the employer provided -- wouldn't that depend, let me put it this way, wouldn't that depend on what the agreement between the union and the -- and the employer is? If the employer made -- if there is a collective agreement, that a --
Lloyd E. McMurray: Yes.
Felix Frankfurter: -- person must be referred and he must be a member of the union to be referred --
Lloyd E. McMurray: Yes.
Felix Frankfurter: -- and the union improperly expels an employee and thereby the employer innocently accuse himself relief or he isn't relieved of giving him -- or letting him stay on the job. You tell me. I'm not questioning it. I want information. You tell me as a matter of law that the Board can only compel his reinstatement on the job, but it couldn't say, “In order that you may be on the job, you must be in the union and therefore we order you to be in the union.” He couldn't do that.
Lloyd E. McMurray: I believe not.
Felix Frankfurter: All right. Is that -- does that come up? Is that question settled or are you just arguing this on principle?
Lloyd E. McMurray: No, I -- I think that the proviso that Mr. Justice Brennan mentioned awhile ago --
Felix Frankfurter: Would take care --
Lloyd E. McMurray: -- is what governs that.
Felix Frankfurter: Yes. All right.
Lloyd E. McMurray: I think that it makes no difference whether the man was within the situation, suppose it would make no difference whether the man was correctly or incorrectly expelled that what the Act is aimed at is that membership in the union accepts under a proper union security agreement is not to govern a man's right to -- to work.
Felix Frankfurter: That's right.
Lloyd E. McMurray: Now, if I -- if I may continue to discuss -- in discussing why I believe that even if there was an unfair labor practice in fact here, the state court nevertheless have jurisdiction. First of all, it is because the state court was dealing with -- with activity which is not within the province of the Board to deal with at all and it was seeking to regulate its control activity which the Board would not be regulating if there were a complaint of an unfair labor practice charged before him and unless I'm wrong in my last answer to your last question Mr. Justice Frankfurter. Then, the further reason is that the state court was not confronted with any question of an unfair labor practice or with any question of the exclusive jurisdiction of the Board at any time during the proceeding until the matter was up on appeal.
Speaker: (Inaudible)
Lloyd E. McMurray: That I think must be understood. The answer that's -- that counsel referred to -- Mr. Papps referred to is found in the record at page 13, the portion of the answer upon which he relies is as follows that the plain, speedy and adequate remedy in the ordinary course of law is available to the petitioner under provisions of Sections 8 (b) (1) and 8 (b) (2) of the National Labor Relations Act as amended. Now, that might seem at first blush to raise a question or at least intimate that there are some problem about the jurisdiction of the Court here and as a matter of fact, the Court, the California court did say that the petitioner and that is the petitioner here, the union raised the question of the jurisdiction of the Court. I think it was an error there though that the purpose of raising this was to show that the plaintiff in the case was not entitled to come into the court of equity. In -- in California at least, the writ of mandate is regarded as a --
Speaker: (Inaudible)
Lloyd E. McMurray: They haven't said that it was accurately raised. They say on the contrary that it was not raised, that it's not a -- an issue.
Speaker: (Inaudible)
Lloyd E. McMurray: No. They mentioned -- the Court mentions in passing that there was the answer spoke about the -- the jurisdiction of the Court, but I don't believe it did. I think that was -- I was wrong and it certainly is not the holding of this case. The holding is just the opposite that no federal question was raised.
Felix Frankfurter: But I have -- I guess I must have been confused. Considering that the petition -- that the rehearing was granted to where the explicit reference to a consideration of Taft-Hartley, why that -- why didn't that inject the federal problem in all of it?
Lloyd E. McMurray: The federal problem was certainly injected in the --
Felix Frankfurter: I don't know what --
Lloyd E. McMurray: -- in the appellate -- the appellate level, yes.
Felix Frankfurter: Well, that's plenty to rush.
Lloyd E. McMurray: Yes, except that if the -- if the federal question, perhaps I -- I've missed -- I haven't stated this clearly, Mr. Justice Frankfurter. The -- when I say that the federal question was not raised, I mean that the question of the conduct which the federal agency would regulate was not before the Court.
Felix Frankfurter: Now, how could it help being if the Court asked you to direct your attention to the applicability, if any, of the Taft-Hartley Act to the issue of damages?
Lloyd E. McMurray: Because after the case was tried, the union came in to the appellate court and said, “We've been committing an unfair labor practices here and this case doesn't belong in here at all,” but they had the -- the issues upon which the -- the case was tried and the evidence upon which the case was decided both in the lower court and in the appellate courts did not deal with any such thing.
Felix Frankfurter: But from which I draw the conclusion that if the District Court of Appeals had chosen, they could have said, “This is not an issue before us because it wasn't tried,” but that isn't what the Court of Appeals did, did it? In other words, the purposes of the jurisdiction of this Court even if the case has gone through three courts without raising a federal question and the highest court of the State on a rehearing considered it. It's indicated for our purpose, isn't it?
Lloyd E. McMurray: Certainly, it's in the case for your purpose.
Felix Frankfurter: Now, isn't this not the situation?
Lloyd E. McMurray: Not quite, Your Honor. It isn't true as I understand California law that the appellate court could have said, “Well, this wasn't tried, so this issue isn't before us,” because the question of the jurisdiction of the Court can always be raised.It can be raised anytime. But when you raised the question of jurisdiction, you have to have -- when you raise it in an appellate court at any rate, you have to have some evidence upon which to show that the Court doesn't have jurisdiction.
Felix Frankfurter: But that's -- that's not for us. If the Court of -- if the California court or a Michigan court or any court at any State, nisi prius or appellate deals with an issue involving a federal question, that's enough for all purposes. And we are not concerned with the internal distribution of jurisdiction among California courts.
Lloyd E. McMurray: Right, but the fact --
Felix Frankfurter: I don't know -- I don't know what -- what is conveyed by your remark. The federal question wasn't raised and that's what I'm really at.
Lloyd E. McMurray: I mean that the federal question was not raised by the pleadings below.
Felix Frankfurter: Was it raised in the judgment? Is it hard? Is it infused in?
Lloyd E. McMurray: No.
Felix Frankfurter: Is it a part of the judgment now before us?
Lloyd E. McMurray: No, it is not.
Felix Frankfurter: All right, although the Court of Appeals did consider these matters.
Lloyd E. McMurray: Yes. The Court of Appeals came to a conclusion and I think it was correct that it was dealing with something that the federal agency would not deal with. That was reinstated in the union that that was the primary thing it was concerned with.
Felix Frankfurter: Can we review that question?
Lloyd E. McMurray: Can you review that question?
Felix Frankfurter: Can this Court review the question you've just stated?
Lloyd E. McMurray: Yes, of course, it can.
Felix Frankfurter: Well, what -- what is there that we cannot review in your -- what is not open here for a consideration which was considered by the Court of Appeals?
Lloyd E. McMurray: I do not believe that there is anything that is not here for your consideration. Well, I said that this was not an appropriate case. I didn't mean that you cannot say, “We will assume there was an unfair labor practice here.” and then go ahead and decide. You've done this in other cases.
Felix Frankfurter: Well, I hope you don't assume a thing like that unless the record justifies it.
Lloyd E. McMurray: I think that if you'd look at the record, you will find it does not justify it, because there is no evidence in the record that the employers were caused to discriminate by the union or that the union was in possession so to speak of the labor market in which Gonzales worked or that the union was able to prevent him from obtaining employment except that it didn't refer him as a union member had a right to be referred from its hall.
Earl Warren: But Mr. McMurray, I just going to ask this. Is it your position then that this case is properly before us on the federal issues?
Lloyd E. McMurray: Yes.
Earl Warren: On the federal question?
Lloyd E. McMurray: Yes.
Earl Warren: And when you say it's not an appropriate case, you mean it's not an appropriate case for us to decide against you on the merits? Is that what you mean?
Lloyd E. McMurray: Perhaps I do. I also mean --
Earl Warren: Well, I -- I --
Lloyd E. McMurray: -- I didn't want --
Earl Warren: -- I don't want to put that in -- in your words, but is -- I'm just trying to get (Inaudible) Is that -- is that what you want us to understand that the federal questions are properly before us so far as jurisdiction is concerned, but that you believe on -- on the merits, it's not appropriate case for us to decide against it.
Lloyd E. McMurray: Yes, I think that I mean something a little more than that it's not appropriate --
Earl Warren: Yes.
Lloyd E. McMurray: -- to decide it against me. I think I mean that a decision in this case on the question which I take it, this case is supposed to test whether a state court has power to grant damages to a union member who's been expelled, illegally expelled from his union even where there is an unfair labor practice which the Board could take jurisdiction of. I don't think that -- that a decision on that question in this case will be illuminating to the bar, to the parties, to the people who are concerned with this question because the existence of the unfair labor practice is so inferential only. It isn't established. You have to -- you have to take some long jumps to come to the conclusion that there was an unfair labor practice that the Board should have or could have taken cognizance of.
Felix Frankfurter: Are you saying that we better -- are you suggesting that from your point of view, the Court better raise in the record plainly shows an unfair labor practice and not assumes it as you contend, hypothetically, in order to decide an abstract question --
Lloyd E. McMurray: I am.
Felix Frankfurter: -- is that your position?
Lloyd E. McMurray: I am. It is my position, but I think that -- that I must address my -- my argument to the proposition that assuming there is an unfair labor practice here --
Felix Frankfurter: Well, if -- if that isn't in the case, why should -- why should it be assumed?Why do you suggest to the Court it might assume it? Why don't you argue? I'm not suggesting what you should argue. I'm trying to elicit some light. Why do you not stand the path, if I may use an algorithm and say, “The record is devoid of judicial establishment that there is an unfair labor practice and therefore the question doesn't arise before Your Honors?” What is it that prevents you from saying that?
Lloyd E. McMurray: Two things. First, my fear that the Court might disagree with me on whether there is a -- an unfair labor practice in the record --
Felix Frankfurter: And establish (Voice Overlap) --
Lloyd E. McMurray: -- and I wouldn't then have argued -- yes, and I would not then have argued the -- the tougher question, suppose there is one there. Now, the other thing is that just exactly what is required to establish the existence of an unfair labor practice is not such a clear and certain thing.
Felix Frankfurter: Now, I understand.
Earl Warren: We'll recess now Mr. --